DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/02/2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 5,208,131 A), in view of Hasegawa et al. (US 9,880,482 B2), and further in view of Myles et al. (US 2015/0018494 A1).

Felder teaches an electrostatic liquid developer having improved degradability compatible with recycling of printed paper comprising a nonpolar liquid dispersant (Col. 1, lines 63-68), a degradable polymeric resin containing at least one hydroxyl acid unit (Col. 2, lines 1-13), and an aminoalcohol (Col. 6, lines 23-25). The nonpolar liquid 
The polymeric resin contains polylactic acid units (Claim 2). When the polymeric resin is depolymerized, the monomer and low molecular weight units can be recycled by being repolymerized, or discarded in a landfill as a biodegradable environmentally benign by-product (Abstract).  In Example 1, a black developer was prepared by adding 6.63 grams of polylactic acid, 1.66 grams of Monarch 1000 black pigment, and 33.2 grams of Isopar-L. The polylactic acid was prepared from a 90/10 ratio of L/D,L lactide via melt polymerization using a catalyst (Col. 9, lines 49-56). In this example, the binder resin contained 6.63 g / (6.63 g + 1.66 g) = 0.799, or 79.9%, polylactic acid. Felder further teaches that the polylactic acid resin had a glass transition temperature of about 50 ºC (Col. 9, line 59), meaning that it is amorphous. The crystallinity of an amorphous polymer is known to be 0%, therefore the limitation of Claim 6 is met.
Felder teaches specific examples of the aminoalcohol in the liquid developer that include triisopropanolamine, triethanolamine, ethanolamine, 3-amino-1-propanol, o-aminophenol, 5-amino-1-pentanol, tetra(2-hydroxyethyl)ethylenediamine (Col. 6, lines 40-44). However, Felder teaches the aminoalcohol as an adjuvant and does not describe it as a dispersing agent. Additionally, Felder does not teach that the polylactic acid is capped at the terminal end with trimellitic anhydride.

In the examples of the possible toner particle dispersing agents, which vary by amine values, Hasegawa teaches toner dispersing agent D-10 (Col. 20, line 5) which has an amine value of 40 mg KOH/g (Col. 20, line 29). Toner dispersing agent D-10 has the same chemical structure and mass ratio (x:y = 15:85) as the first amino-group containing basic toner dispersing agent used by the Applicant (see [0058] of the instant 
Myles teaches that a ring-opening polymerization process for generating polymers and copolymers can be tuned to promote self-assembly into organic biodegradable nanoparticles. However, some compositions, such as those containing a polylactide (PLA) block at the chain end, are susceptible to premature degradation through ring-closing reactions initiated at the hydroxyl terminus ([0005]). To obviate this problem, Myles discloses a method for producing polymers, which may be used in the manufacturing of toners, comprising aliphatic block copolymers, such as polylactide (PLA), which are capped by reacting with a cyclic acid anhydride to prevent “back biting” (see FIG. 1) or chain degradation ([0007]). A suitable example of the cyclic acid anhydride includes trimellitic anhydride ([0009]), [0025], claim 2, claim 14). Myles further teaches that this reaction also introduces an acid functionality which facilities emulsification through an increase in the acid number ([0024]). After the polylactide (PLA) is capped with the cyclic acid anhydride, it may then be utilized to form toner compositions ([0055]). Said toner compositions may also include optional colorants, additional resins, waxes and other additives. Said toners may be formed utilizing any method within the purview of those skilled in the art ([0055]).
Although Felder teaches that the polylactic acid in Example 1 was prepared via melt polymerization (Col. 9, lines 55-56), the reference does not teach away from preparing the polylactic acid using other common methods well known in the art, such 
Felder does not teach a specific acid value for the polylactic acid, however, as stated in the previous Office action, it would have been obvious to someone of ordinary skill in the art to have optimized the acid value of the polylactic acid to be at least 5 mg KOH/g to achieve desirable thermal properties such as low-temperature fixability and hot offset resistance of the binder resin. This is further supported by the teachings of Myles as described above, in that the capping of the terminal end of the polylactic acid with a cyclic acid anhydride introduces an acid functionality which facilities emulsification of the resin through an increase in the acid number (acid value). 
Additionally, since the liquid developer of Felder uses polylactic acid (a polyester) as a biodegradable resin, the toner dispersing agent of Hasegawa would be expected to ionically bond with the acid groups of the polylactic acid, and would exhibit toner particle-dispersing effects. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the toner dispersing agent of Hasegawa in the liquid developer of Felder, with a reasonable expectation of improving the toner particle dispersion stability, fixing performance, and developing performance of the liquid developer. See MPEP § 2143(C).
 2144.05(II)(A).




















Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
03/09/2022